DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.
Status of Rejections
All previous rejections are withdrawn in view of applicant’s amendments.
New grounds of rejection for claims 1 are necessitated by applicant’s amendments.
Claims 1-5 and 8 are pending and under consideration for this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 21, the phrase “the previously formed c-shaped wrinkles" is unclear because the varying of the depth of the sacrificial layer is a parameter of initial formation of the wrinkles. Therefore, it would not make sense to refer to previously formed wrinkles. It is suggested that “previously formed” be removed from the phrase. 
Any claims dependent on the above claim(s) are rejected for their dependence.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwok et al. (“Nano-folded Gold Electrocatalysts Enhance the Selectivity of Carbon Dioxide Reduction”, Cambridge: Cambridge Open Engage, Jun 2019), hereinafter Kwok (citation page numbering beginning after ChemRxiv cover page), in view of Gabardo et al. (“Bench-Top Fabrication of Hierarchically Structured High-Surface-Area Electrodes”, Adv. Funct. Mater., 2013), hereinafter Gabardo, Jung et al. (Universal Method for Creating Hierarchical Wrinkles on Thin-Film Surfaces, ACS Appl. Mater. Interfaces, 2017), hereinafter Jung, and the Supporting Information of Jung.
Regarding claim 1, Kwok teaches a method of fabricating a working electrode adapted for reduction of carbon dioxide (see e.g. Fig. S9, Au working electrode; Page 3, lines 19-20, and Page 4, line 13), comprising depositing a gold (Au) film over a shrinkable polymer to create a layered structure (see e.g. Page 4, line 15, Au deposited on PS); heating the layered structure at a temperature sufficient to cause shrinking of the polymer (see e.g. Page 4, lines 16-17); further causing formation of c-shaped wrinkles on the gold film, providing confined spaces for reduction of carbon dioxide (see e.g. Fig. 1a, c-shaped loose and tight folds increasing CO selectivity in CO2 reduction; Page 5, lines 4-7, and Page 12, lines 8-9 and 14-16); and removing the polymer layer after shrinking (see e.g. Page 4, lines 3-4), wherein the heating creates a contracted wrinkled gold film surface owing to a difference in thermal coefficient between the gold film and the underlaying polymer prior to removal of the polymer (see e.g. Page 4, lines 19-20, wrinkling occurs due to the mismatch of “bending energies”; Au and PS are also the same materials present in the instant specification, and therefore will have the same difference in thermal coefficient, see instant Paragraph 0042, lines 3-6); and wherein the wrinkled film contains a plurality of c-shaped wrinkles (see e.g. Fig. 1a, c-shaped loose and tight folds; Page 5, lines 4-7) having confined spaces adapted to provide an elevated localized pH level (see e.g. Page 11, lines 1-2, and Page 12, lines 14-16).
Kwok does not teach forming needle nanostructures from Au on and within the plurality of c-shaped wrinkles of the gold film.
Gabardo teaches a method of forming wrinkled Au electrodes (see e.g. Fig. 2; Page 3032, Col. 1, lines 14-17 and 24-29), comprising a further step of forming gold nanostructures on the wrinkled film (see e.g. Page 3036, Col. 1, under “Hierarchical Nanostructuring of CSEs through Electrodeposition”, lines 8-13), including needles (see e.g. Fig. 5, the “-2.0 V/10mM” deposition condition shows several nanoneedles being formed on the film surface). These nanostructures serve to increase the electroactive surface area of the electrodes (see e.g. Fig. 5e, the “-0.2V/10mM” deposition, forming nanoneedles as stated above, provides significant enhancement of surface area compared to the regular shrunken film; Page 3037, Col. 1, lines 27-29 and 36-38). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kwok to comprise forming needle nanostructures on the Au film as taught by Gabardo in order to increase the electrode surface area.
Kwok in view of Gabardo does not teach forming an additional sacrificial layer over the fold film layer; and removing the sacrificial layer, wherein varying the depth of the sacrificial layer between 0 weight percent and 8 weight percent of the working electrode causes a corresponding variation in a depth of 0.8 µm to 4.0 µm and degree of folding the previously formed c-shaped wrinkles. 
Jung teaches a method of creating a wrinkled Au film (see e.g. Fig. 2a, connecting paragraph of Pages 1348-1349, lines 1-11, and connecting paragraph of Pages 1349-1350, lines 2-9), comprising a step of forming a sacrificial PVP skin layer on an Au film followed by removal of the sacrificial layer by rinsing after strain relief (see e.g. Page 1351, Col. 2, lines 23-26, and Page 1349, Col. 1, lines 13-17), enabling the gold films of the same thickness to be formed with different wavelengths, and thereby amplitude/depth and degree of folding of formed c-shaped wrinkled (see e.g. Fig. S12, c-shaped wrinkles formed with 0 wt% vs 1 wt% PVP, causing the change in wavelength, i.e. how closely the wrinkles are folded; Page 1351, Col. 2, lines 23-24 and 26-28), particularly showing 1 wt% sacrificial PVP leading to a depth of about 0.95 microns (see e.g. Fig. 4a, depth of 910 nm wrinkles in the leftmost image without hierarchal wrinkling having a depth of ~0.95 microns when measured as in Figs. 3B-3C). Modifying the thickness/concentration of the PVP layer allows for control of the wavelength, and thereby the amplitude/depth, of the wrinkles without affecting the morphology of the underlying gold film (see e.g. Page 1349, Col. 1, lines 7-9, and Page 1351, Col. 1, lines 30-34). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kwok in view of Gabardo to comprise adding a sacrificial layer over the gold prior to heating and removing the sacrificial layer, wherein the variation of this layer to, for example, 1 wt% results in a 0.95 µm wrinkle depth, as taught by Jung, in order to independently tune the wavelength, which determines depth and degree of folding, of the film without needing to change properties of the gold film.
Regarding claim 2, Kwok in view of Gabardo and Jung teaches all the elements of the method of claim 1 as stated above. Kwok in view of Gabardo and Jung further teaches tuning a strain (ε= (L0-Lf)/L0) in which L0 is a length of the gold film prior to wrinkling and Lf is a length of the Au film after contraction (see e.g. Kwok Page 4, lines 17-18, and Page 18, under “Preparation of the nano-folded Au catalysts”, the equation is in the form of linear strain, but since the shrinkage is “uniaxial”, meaning the dimensions only change in one direction, the linear strain is equal to the areal strain).
Kwok in view of Gabardo and Jung, as combined above, does not explicitly teach this tuning being done by controlling a period of the heating step. 
Jung teaches a method of creating wrinkles on a thin film, which may be gold, by depositing it on a PS film and applying heat (see e.g. Jung Fig. 2a, connecting paragraph of Pages 1348-1349, lines 1-11, and connecting paragraph of Pages 1349-1350, lines 2-9). The degree of strain applied to the film, measured by the equation (ε= (A0-Af)/A0), can be controlled by simply changing the heating time (see e.g. Jung Page 1349, Col. 1, lines 2-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kwok in view of Gabardo and Jung to comprise controlling the length of the heating step as taught by Jung as a suitable simple method of tuning the desired strain.
Regarding claim 3, Kwok in view of Gabardo and Jung teaches the period of heating being set to produce an areal strain of 0.70 (see e.g. Kwok Page 5, lines 3-4).
Regarding claim 4, Kwok in view of Gabardo and Jung teaches all the elements of the method of claim 1 as stated above. Kwok in view of Gabardo and Jung further teaches forming the gold film at different thicknesses (see e.g. Kwok Page 4, line 15, and Page 6, line 15). Kwok in view of Gabardo and Jung, as combined above, does not teach forming the thickness level to set a desired average depth of the plurality of c-shaped wrinkled. 
Gabardo teaches a method of forming wrinkled Au electrodes by depositing Au on PS and heating the combined structure (see e.g. Gabardo Fig. 2; Page 3032, Col. 1, lines 14-17 and 24-29), in which the size of the wrinkle can be controlled by changing the thickness of the Au film (see e.g. Gabardo Fig. 2a, larger wrinkles with increased thickness, Page 3032, Col. 2, lines 23-24). These thickness differences also provide different surface topographies for the film (see e.g. Gabardo Page 3033, Col. 1, lines 24-29). In particular, increasing the thickness results in increased surface roughness (see e.g. Gabardo Fig. 3c, Page 3033, Col. 2, lines 1-2). Kwok further teaches that increased surface roughness increases the performance of the nano-folded catalysts (see e.g. Kwok Page 9, line 9-Page 10, line 2, and Page 10, lines 13-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kwok in view of Gabardo and Jung to comprise changing the thickness level of the gold film, particularly increasing it, to set an average depth of the plurality of as taught by Gabardo in order to increase the surface roughness levels of the film and thereby increase its catalytic performance. 
Regarding claim 5, Kwok in view of Gabardo and Jung teaches the gold film being formed at a thickness of 100 nm (see e.g. Gabardo Fig. 2a, 100 nm example).
Regarding claim 8, Kwok in view of Gabardo and Jung teaches all the elements of the method of claim 1 as stated above. Kwok in view of Gabardo and Jung, as combined above, does not explicitly teach the additional sacrificial layer being formed at between about 4 wt% and 8 wt% of the layered structure. 
Jung does however teach the concentration of the sacrificial PVP layer (Cpvp) being used to tune the wrinkle wavelength (see e.g. Jung Page 1351, Col. 1, lines 30-34), particularly teaching Cpvp on an Au film being modified between 0.1 wt% and 10 wt%, including specifically 4 wt%, 5 wt% and 7 wt % (see e.g. Jung Supporting Info Fig. S17b). 
KSR Rationale D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the additional sacrificial layer of Kwok in view of Gabardo and Jung to be formed at 4, 5 or 7 wt% of the layered structure as taught by Jung as suitable sacrificial layer concentrations for providing different wrinkle wavelengths to a gold film.
Response to Arguments
Applicant’s arguments, see pages 5-6, filed 05/23/2022, with respect to the rejection(s) of amended claim(s) 1 under 35 USC 103 over Kwok in view of Gabardo, Yun ang Jung, particularly regarding the variation of the degree of folding of the film by varying the sacrificial layer, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kwok, Gabardo and Jung.
On pages 4-5, Applicant argues that Jung does not disclose c-shaped wrinkles and therefore cannot teach or suggest varying the degree of folding of c-shaped wrinkles. This is not considered persuasive. Jung teaches a sacrificial layer being used to control the wavelength of a formed Au wrinkle film (see e.g. Jung Page 1351, Col. 2, lines 23-26), the film having c-shaped wrinkles with different in wavelengths and degree of folding of the wrinkles (see e.g. Jung Fig. S12 and Fig. 4a, c-shaped wrinkles for Au films formed with different wavelengths and thereby differences in how closely the wrinkles are folded; Page 1351, Col. 2, lines 26-28).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795